DETAILED ACTION
	The Amendment filed on 07/25/2022 has been entered. Claim(s) 6 and 14-16 has/have been cancelled. Therefore, claims 1-5, 7-13, 17 and 18 are now pending in the application.

Response to Amendment
The previous drawing objections remain as the claimed elements are not illustrated. The applicant provides the argument that “[t]he prior art methods relating to providing a bonding material are well known” and “[i]t is improper to require changes to the drawings to teach the well-known prior art”. However, the claimed elements under objection are nonetheless structural features and under 37 CFR 1.83(a), the drawings must show every feature of the invention specified in the claims.
The previous 35 USC 112 1st paragraph rejection remains, since the new matter rejection regarding the limitation “flattening” remains. Applicant provides the argument that the specification clearly states that the cap is similar to the cap shown in US Patent 8,429,878. However, there is no further description of how the cap is similar [emphasis added]. Similar is not the same. According to the figures, both caps clearly have differences in shape. The applicant provides an excerpt from the 878’ specification, which states that the cap “may be, but is not necessarily compressed”. However, the examiner cannot read some of the cap’s features of the 878’ patent into the current application while excluding others.
The previous 35 USC 112 2nd  paragraph rejection remains, since the limitation “flattening … said cap” remains indefinite. The applicant did not address the indefiniteness rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, in claims 1 and 11, the 
“a bonding material”
“a substrate”
“a base”
“a first tile”
“a joint”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-13, 17, and 18 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claims 1 and 11, at lines 16 and 17, respectively, the following claim language presents new matter which was not originally disclosed in the specification.  In the recitation “flattening with pressure said cap” the term “flattening” was not originally disclosed in the specification.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7-13, 17, and 18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claims 1 and 11, at lines 16 and 17, respectively, the recitation “flattening with pressure said cap” renders the claim indefinite because it is unclear as to how the cap can be flattened, since it is in the shape of a 3-dimensional cup and includes ribs that project from vertically standing sidewalls.

Allowable Subject Matter
Claim 3 is rejected as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the limitation “a thin walled region surrounded by a thicker walled region and the region is oval in shape” would overcome the prior art rejection since such a thin walled oval region surrounded by a thicker region was not found in the relevant prior art.  
Claim 7 is rejected as being dependent upon a rejected base claim, but would be allowable [if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and] if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the limitation “said region is oval in shape, completely surrounded by a thicker wall region and proximal to said base” would overcome the prior art rejection since such a thin walled oval region surrounded by a thicker region was not found in the relevant prior art.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5 and 8-10, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kufner et al. (U.S. Pub. No. 2010/0287868).
As per claim 1, Kufner et al. teaches a method for reducing lippage in a plurality of tiles (aligning and leveling tiles; abstract) comprising the steps of: providing a bonding material (20) adjacent a substrate (22) configured to bond (paragraph 7) said substrate to said plurality of tile (18); providing a base (12) in said material (figure 2); providing a first tile (18) disposed adjacent said base (figure 2); providing a member (14) extending from said base (figure 3); where the member has a distance from the base as a longest dimension along a member longitudinal axis (arbitrary distance from the base to the member along an arbitrary longitudinal axis of the member); a width of the member (width of 14), which runs in a line parallel to a joint longitudinal axis of a joint (joint between tiles; figure 2) containing said member, has a shorter dimension than said longest dimension (as illustrated, the width is shorter than the longest dimension; figure 3) and is a dimension that is longer than a thickness dimension of the member in a line which is orthogonal to the joint longitudinal axis (as illustrated, the width of 14 is longer than the thickness of 14; figure 3); providing a cap (33); causing said cap to engage and surround a portion of said member (figure 2); and providing a pressure onto a surface of one of said plurality of tiles by flattening with pressure said cap (it is understood that the cap is adapted to be compressed [i.e. flattened by pressure] towards the surface of the tile in order to compress the plate 12, since the locking assembly 33 and the tile are caused to be forced together; paragraph 30), and thereby causing a region (annotated figure 3 below) of said member to stretch along said member longitudinal axis (allows the shaft 14 to stretch longitudinally when force is applied; paragraph 30).
As per claim 2, Kufner et al. teaches said member has a top end (top end of 14) and wherein said region is proximal to said base (figure 2).
As per claim 4, Kufner et al. teaches said region is oval in shape (annotated figure 3).
As per claim 5, Kufner et al. teaches said region has a stretchable longitudinal axis which is parallel to said member longitudinal axis (it is understood that the region inherently has a longitudinal axis which is parallel to said longitudinal axis).
As per claim 8, Kufner et al. teaches said substrate is below said bonding material (figure 2).
As per claim 9, Kufner et al. teaches the distance from the base is a height above the base (figure 3).
As per claim 10, Kufner et al. teaches said joint is a grout joint (it is understood that the joint is capable of functioning as a grout joint).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13, 17, and 18, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kufner et al. (U.S. Pub. No. 2010/0287868) in view of Busca (U.S. Pub. No. 2016/0326754).
As per claim 11, Kufner et al. teaches a method for reducing lippage in a plurality of tiles (aligning and leveling tiles; abstract) comprising the steps of: providing a substrate (22) upon which a plurality of tiles are to be laid (figure 2); providing a bonding material (20) on said substrate (figure 2) configured to bond said substrate to said plurality of tile (it is understood that the bonding material would bond said substrate to said plurality of tile); providing a base (12) in said bonding material (figure 2); providing a first tile (18) disposed on said base (figure 2); providing a member (14) extending from said base (figure 3); where the member has a height above the base as a longest dimension along a strap longitudinal axis (arbitrary height from the base to the member along an arbitrary strap longitudinal axis of the member); a width of a strap (width of 14), which runs in a line parallel to a joint longitudinal axis of a grout joint (joint between tiles; figure 2) containing said strap, has a shorter dimension than said longest dimension (as illustrated, the width is shorter than the longest dimension; figure 3) and is a dimension that is longer than a thickness dimension of the strap in a line which is orthogonal to the joint longitudinal axis of the grout joint (as illustrated, the width of 14 is longer than the thickness of 14; figure 3); providing a cap (33); causing said cap to engage and surround a portion of said strap (figure 2); and providing a pressure onto a surface of one of said plurality of tiles by flattening with pressure said cap (it is understood that the cap is adapted to be compressed [i.e. flattened by pressure] towards the surface of the tile in order to compress the plate 12, since the locking assembly 33 and the tile are caused to be forced together; paragraph 30), and thereby causing a thin wall region (annotated figure 3 below) of said member to stretch along said strap longitudinal axis (allows the shaft 14 to stretch longitudinally when force is applied; paragraph 30).
Kufner et al. fails to disclose the thin wall region, surrounded by thicker wall portion.
Busca discloses a device for installing tiles (abstract) including a thin wall region (3151), surrounded by thicker wall portion (3220) (figure 1).
 Therefore, from the teaching of Busca, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the tile alignment device of Kufner et al. to include a thin wall region, surrounded by thicker wall portion, as taught by Busca, in order to make it easier to break off the strap portion to facilitate assembly and laying of tiles.
As per claim 12, Kufner et al. teaches said member has a top end (top end of 14) and wherein said region is proximal to said base (figure 2).
As per claim 13, Kufner et al. teaches said region is oval in shape (annotated figure 3).
As per claim 17, Kufner et al. teaches said region is proximal to said base (annotated figure 3).
As per claim 18, Kufner et al. teaches said substrate is below said bonding material (figure 2).	

    PNG
    media_image1.png
    1071
    504
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments and amendments have been considered but are not persuasive. Applicant’s argument that the understanding of Kufner is incorrect because “[h]aving the cap compress is not needed to compress the plate 12 … If the cap did not compress, then the force pulling on the shaft 14 will be applied to compressing the plate 12…In fact, the fact that the cap gets compressed tends to decrease the amount of compressing force being imparted on the plate 12.” However, regardless of the intended use, the limitation is met under the broadest reasonable interpretation since there is a compressing force acting on the cap, as all the parts are “forced together” (paragraph 30 of Kufner). 
In addition, applicant provides the argument that there is never a mention of any change in shape of the cap. However, neither the claim nor the specification refers to a change in shape of the cap. The claim recites “flattening with pressure said cap” however, the language is not supported by the specification, and is further rendered indefinite as it is not clear whether the cap is actually flattened, from a thick dimension to a thin dimension. Therefore, Kufner teaches this limitation to the extent that it is supported in applicant’s specification, which is to say that, under any force of pressure exerted on a material, it is expected that there would inherently be a flattening intent.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635